DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on October 7, 2022, for the application with serial number 16/599,886.

Claims 1, 8, and 15 are amended. 
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on October 3, 2022, in which proposed amendments were discussed in regards to the outstanding rejections.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the amended language of the claims recites a practical application of an abstract idea.  Specifically, the Applicant contends that the claims recite an improved method of training a neural network model.  See Remarks p. 8.  In response, the Examiner submits that the claims merely recite the idea of training a neural network model, rather than any improved method of training.  The Examiner additionally notes that neural networks, by definition, include the use of iterative feedback to train the algorithm and reduce error.  The recited training data merely serves as necessary input for the model.  The present claims are distinct from Example 39 because Example 39 recites a method for facial detection that is rooted in computer technology.  In contrast, the present claims recite a method for predicting skill scarcity of a pool of workers.  Such a method could be implemented mentally or on paper, but a general purpose computer with a machine learning algorithm is recited for implementation.
The rejection of the claims for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Agrawal reference, cited in the rejection of the independent claims, below.
The Applicant traverses the rejection of independent claims 1 and 8 as being obvious over Cain in view of Wang, Igoe, and Agrawal; contending that Igoe does not teach the step of creating a second training set, as claimed. In response, the Examiner submits that this step appears to recite the conventional use of an intermediate layer in a neural network.  Neural networks can have any number of intermediate layers that are used to feed an output layer.  This is evidenced by cited col 42, ln 1-34 of Igoe.  In Igoe, a user participates as a ‘subject matter expert.’  Igoe can be similarly applied to independent claim 15.
The remaining arguments are moot in light of the newly cited Agrawal reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to predicting skill scarcity (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “receive a data set;” “create a first training set;” “predict skill scarcity;” “create a second training set;” and “predict the skill scarcity.”  The steps are all steps for managing personal behavior related to predicting skill scarcity that, when considered alone and in combination, are part of the abstract idea of predicting skill scarcity.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of predicting skill scarcity.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes rules a human being could follow to predict a disparity between supply and demand in a labor market.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor and memory in independent claim 1; a computer readable medium in independent claim 8; and a computer in independent claim 15).  See MPEP §2106.04(d)[I].  The claims do recite the use of machine learning using neural networks and decision trees, but the abstract idea of predicting skill scarcity is generally linked to a machine learning environment with neural networks and decision trees for implementation.  See MPEP §2106.05(h).  The Examiner notes that all machine learning algorithms are trained to iteratively learn from feedback and improve accuracy.  Supervised learning uses feedback from human users, and unsupervised learning relies on feedback generated from the model itself.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor and memory in independent claim 1; a computer readable medium in independent claim 8; and a computer in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to Cai (hereinafter ‘CAI’) in view of US 20180096306 A1 to Wang et al. (hereinafter ‘WANG’), US 8930204 B1 to Igoe et al. (hereinafter ‘IGOE’), and US 20180113967 A1 to Agrawal et al. (hereinafter ‘AGRAWAL’).

Claim 1 (Currently Amended)
CAI discloses a system for training and optimizing a machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm to identify skill inferences) to predict skill scarcity (see ¶[0006], [0018], and [0031]-[0032]; predict a set of skills and generate a gap report that identifies skills that are least fulfilled), comprising: a hardware processor (see ¶[0024]-[0025]; a multicore processor); a memory device coupled with the hardware processor (see ¶[0022]-[0023]; a memory module and in-memory database); the hardware processor configured to at least: 
receive a data set including at least skills data (see ¶[0036]-[0037]; profile data of a job candidate, including skills and skill competencies), recruiting data (see ¶[0037]; data sources include recruitment agencies’ websites)
CAI does not specifically disclose, but WANG discloses, compensation data (see ¶[0037] and [0086]; compensation data and a compensation amount), organization structure data (see ¶[0031]-[0032]; a social graph of an organization.  See also ¶[0037]; an organization associated with a job). 
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers.  WANG discloses identifying a skills gap based on profiles and postings that includes the use of compensation data and social graph of an organization.  It would have been obvious to include the data as taught by WANG in the system executing the method of CAI with the motivation to identify skills gaps.
CAI further discloses create a first training set by cleaning (see ¶[0045]; a filter may be implemented to remove duplicate job openings) and integrating the data set (see ¶[0045]-[0046]; aggregate required skills of job openings and sort them according to categories); train a first machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm on training data to identify skill inferences).
CAI does not specifically disclose, but IGOE discloses, including at least an artificial neural network model (see col 33, ln 20-27 & col 41, ln 22-32; neural networks may be used in the discrimination process).
CAI further discloses to predict skill scarcity associated with a skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers) using the first training set including a first set of features (see ¶[0030]; The match score may indicate the level of compatibility between an individual candidate's profile features with job requirements).
CAI does not specifically disclose, but IGOE discloses, create a second training set by selecting a subset of the first training set based on a local subject matter expert's input with respect to the trained first machine learning model's performance (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error), wherein a second set of features, different from the first set of features, is extracted from the subset of the first training set (see col 42, ln 1-21; the data flows forward from input to output, passing through hidden layers); and 
refine the first machine learning model by retraining the first machine learning model using the second training set including the second set of features, to tailor to least [sic] one specific target area (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.
CAI further discloses the machine learning model refined to predict the skill scarcity associated with the skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization within a locality associated with the local subject matter expert (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).
CAI does not specifically disclose, but AGRAWAL discloses, wherein based on the trained machine learning model, multiples of refined machine learning models are created to tailor to respective multiples of specific target areas (see ¶[0028]; the ensembling technique constructs a decision tree with multiple trees, which are constructed systematically by selecting subsets of features), 
wherein a decision tree including the multiples of refined machine learning models at the leaf nodes of the decision tree is built (see ¶[0028]; the ensembling technique constructs a decision tree with multiple trees, which are constructed systematically by selecting subsets of features) using a given rule according to at least the refined machine learning models' accuracy measurement, coverage of skills, complexity and volatility (see again ¶[0028]; achieve a balance between overfitting and achieving maximum accuracy.  It maintains highest accuracy on training data and improves on generalization accuracy as it grows in complexity).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  AGRAWAL discloses an ensembling technique for constructing multiple decision trees with subsets of features to maintain accuracy as the model grows in complexity.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the ensembling technique as taught by AGRAWAL in the system executing the method of CAI with the motivation to use machine learning to make skills inferences.

Claim 2 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the system as set forth in claim 1.
CAI further discloses wherein the first machine learning model classifies predicted skill scarcity into labeled bins (see ¶[0047]; an article in the event data is classified into pre-defined categories).

Claim 3 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the system as set forth in claim 1.
CAI further discloses wherein the locality represents a specific industry sector (see ¶[0046]; sort acquired skills by industry and city).

Claim 4 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the system as set forth in claim 1.
CAI further discloses wherein the locality represents a specific geographic region (see ¶[0046]; sort acquired skills by city).

Claim 5 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the system as set forth in claim 1.
CAI does not specifically disclose, but IGOE discloses, wherein the hardware processor is further configured to: create a plurality of second training sets by selecting a plurality of subsets of the first training set based on receiving a plurality of local subject matter experts' inputs respectively (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and refine the first machine learning model into a plurality of first machine learning models based on the respective plurality of second training sets (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim 7 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the system as set forth in claim 1.
CAI does not specifically disclose, but IGOE discloses, wherein the machine learning model includes a neural network model (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the neural network with supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim 8 (Currently Amended)
CAI discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (see ¶[0022]-[0023] & [0027]; a memory module and in-memory database.  A software product), the program instructions executable by a device to cause the device to: 
receive a data set including at least skills data (see ¶[0036]-[0037\; profile data of a job candidate, including skills and skill competencies), recruiting data (see ¶[0037]; data sources include recruitment agencies’ websites)
CAI does not specifically disclose, but WANG discloses, compensation data (see ¶[0037] and [0086]; compensation data and a compensation amount), organization structure data (see ¶[0031]-[0032]; a social graph of an organization.  See also ¶[0037]; an organization associated with a job). 
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers.  WANG discloses identifying a skills gap based on profiles and postings that includes the use of compensation data and social graph of an organization.  It would have been obvious to include the data as taught by WANG in the system executing the method of CAI with the motivation to identify skills gaps.
CAI further discloses, create a first training set by cleaning (see ¶[0045]; a filter may be implemented to remove duplicate job openings) and integrating the data set (see ¶[0045]-[0046]; aggregate required skills of job openings and sort them according to categories); train a first machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm on training data to identify skill inferences)
CAI does not specifically disclose, but IGOE discloses including at least an artificial neural network model (see col 33, ln 20-27 & col 41, ln 22-32; neural networks may be used in the discrimination process).
CAI further discloses to predict skill scarcity associated with a skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers) using the first training set  including a first set of features (see ¶[0030]; The match score may indicate the level of compatibility between an individual candidate's profile features with job requirements).
CAI does not specifically disclose, but IGOE discloses, create a second training set by selecting a subset of the first training set based on a local subject matter expert's input with respect to the trained first machine learning model's performance (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error) wherein a second set of features, different from the first set of features, is extracted from the subset of the first training set (see col 42, ln 1-21; the data flows forward from input to output, passing through hidden layers); and 
refine the first machine learning model by retraining the first machine learning model using the second training set including the second set of features, to tailor to [sic] least one specific target area (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.
CAI further discloses, the machine learning model refined to predict the skill scarcity associated with the skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization within a locality associated with the local subject matter expert (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).
CAI does not specifically disclose, but AGRAWAL discloses, wherein based on the trained machine learning model, multiples of refined machine learning models are created to tailor to respective multiples of specific target areas (see ¶[0028]; the ensembling technique constructs a decision tree with multiple trees, which are constructed systematically by selecting subsets of features), 
wherein a decision tree including the multiples of refined machine learning models at the leaf nodes of the decision tree is built (see ¶[0028]; the ensembling technique constructs a decision tree with multiple trees, which are constructed systematically by selecting subsets of features) using a given rule according to at least the refined machine learning models' accuracy measurement, coverage of skills, complexity and volatility (see again ¶[0028]; achieve a balance between overfitting an achieving maximum accuracy.  It maintains highest accuracy on training data and improves on generalization accuracy as it grows in complexity).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  AGRAWAL discloses an ensembling technique for constructing multiple decision trees with subsets of features to maintain accuracy as the model grows in complexity.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the ensembling technique as taught by AGRAWAL in the system executing the method of CAI with the motivation to use machine learning to make skills inferences.

Claim 9 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the computer program product as set forth in claim 8.
CAI further discloses wherein the first machine learning model classifies predicted skill scarcity into labeled bins (see ¶[0047]; an article in the event data is classified into pre-defined categories).

Claim 10 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the computer program product as set forth in claim 8.
CAI further discloses wherein the locality represents a specific industry sector (see ¶[0046]; sort acquired skills by industry and city).

Claim 11 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the computer program product as set forth in claim 8.
CAI further discloses wherein the locality represents a specific geographic region (see ¶[0046]; sort acquired skills by city).

Claim 12 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the computer program product as set forth in claim 8.
CAI does not specifically disclose, but IGOE discloses, wherein the device is further caused to: create a plurality of second training sets by selecting a plurality of subsets of the first training set based on receiving a plurality of local subject matter experts' inputs respectively (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and refine the first machine learning model into a plurality of first machine learning models based on the respective plurality of second training sets (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim 14 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the computer program product as set forth in claim 8.
CAI does not specifically disclose, but IGOE discloses, wherein the machine learning model includes a neural network model (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the neural network with supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to CAI in view of US 20180096306 A1 to WANG et al., US 8930204 B1 to IGOE et al., and US 20180113967 A1 to AGRAWAL et al. as applied to claims 1 and 5 above, and further in view of US 20130097102 A1 to Revesz (hereinafter ‘REVESZ’).

Claim 6 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the system as set forth in claim 5.
The combination of CAI, WANG, IGOE, and AGRAWAL does not specifically disclose, but REVESZ discloses, wherein the hardware processor is further configured to generate a graphic visualization for display on a display device, the graphics visualization including at least the refined plurality of first machine learning models positioned on an x-y plane based on a performance accuracy measure associated with each of the refined plurality of first machine learning models (see ¶[0138] and Fig. 9; provide a histogram of accuracy values on a y-axis achieved by learning in the x-axis).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning model that is trained to make skills inferences (see ¶[0039]).  REVESZ discloses a histogram of modeling results with errors on a two-dimensional graph.  It would have been obvious to include the two-dimensional graph as taught by REVESZ in the system executing the method of CAI with the motivation to demonstrate accuracy of a machine learning model.

Claim 13 (Original)
The combination of CAI, WANG, IGOE, and AGRAWAL discloses the computer program product as set forth in claim 12.
The combination of CAI, WANG, IGOE, and AGRAWAL does not specifically disclose, but REVESZ discloses, wherein the hardware processor is further configured to generate a graphic visualization for display on a display device, the graphics visualization including at least the refined plurality of first machine learning models positioned on an x-y plane based on a performance accuracy measure associated with each of the refined plurality of first machine learning models (see ¶[0138] and Fig. 9; provide a histogram of accuracy values on a y-axis achieved by learning in the x-axis).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning model that is trained to make skills inferences (see ¶[0039]).  REVESZ discloses a histogram of modeling results with errors on a two-dimensional graph.  It would have been obvious to include the two-dimensional graph as taught by REVESZ in the system executing the method of CAI with the motivation to demonstrate accuracy of a machine learning model.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to CAI in view of US 20180096306 A1 to WANG et al., US 8930204 B1 to IGOE et al., US 20190278870 A1 to Novielli et al. (hereinafter ‘NOVIELLI’), and US 20180113967 A1 to AGRAWAL et al.

Claim 15 (Currently Amended)
CAI discloses a computer-implemented method of training and optimizing a machine learning mode (see ¶[0039]; a training model may be generated by applying a machine learning algorithm to identify skill inferences)l to predict skill scarcity (see ¶[0006], [0018], and [0031]-[0032]; predict a set of skills and generate a gap report that identifies skills that are least fulfilled),, the method comprising:  
receiving a data set including at least skills data (see ¶[0036]-[0037]; profile data of a job candidate, including skills and skill competencies), recruiting data (see ¶[0037]; data sources include recruitment agencies’ websites)
CAI does not specifically disclose, but WANG discloses, compensation data (see ¶[0037] and [0086]; compensation data and a compensation amount), organization structure data (see ¶[0031]-[0032]; a social graph of an organization.  See also ¶[0037]; an organization associated with a job). 
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers.  WANG discloses identifying a skills gap based on profiles and postings that includes the use of compensation data and social graph of an organization.  It would have been obvious to include the data as taught by WANG in the system executing the method of CAI with the motivation to identify skills gaps.
CAI does not specifically disclose, but NOVIELLI discloses, subject matter expert annotated data (see ¶[0114]; an annotated data point can become part of a supervised training data set).
CAI further discloses creating a first training set by cleaning (see ¶[0045]; a filter may be implemented to remove duplicate job openings) and integrating the data set (see ¶[0045]-[0046]; aggregate required skills of job openings and sort them according to categories); training a machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm on training data to identify skill inferences).
CAI does not specifically disclose, but IGOE discloses, including at least an artificial neural network model (see col 33, ln 20-27 & col 41, ln 22-32; neural networks may be used in the discrimination process).
CAI further discloses to predict skill scarcity associated with a skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers) using the first training set  including a first set of features (see ¶[0030]; The match score may indicate the level of compatibility between an individual candidate's profile features with job requirements).
CAI does not specifically disclose, but IGOE discloses, creating a second training set by selecting a subset of the first training set based on a local subject matter expert's input with respect to the trained machine learning model's performance (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error), wherein a second set of features, different from the first set of features, is extracted from the subset of the first training set (see col 42, ln 1-21; the data flows forward from input to output, passing through hidden layers); and 
refining the machine learning model by retraining the machine learning model using the second training set  including the second set of features, to tailor to [sic] least one specific target area (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  NOVIELLI discloses a machine learning model that includes annotations for the purposes of supervised learning.   It would have been obvious to include the annotated data as taught by NOVIELLI in the system executing the method of CAI and IGOE with the motivation to train a use a supervised machine learning model to determine skills gaps.
CAI further discloses the machine learning model refined to predict the skill scarcity associated with the skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization within a locality associated with the local subject matter expert (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).
CAI does not specifically disclose, but AGRAWAL discloses, wherein based on the trained machine learning model, multiples of refined machine learning models are created to tailor to respective multiples of specific target areas (see ¶[0028]; the ensembling technique constructs a decision tree with multiple trees, which are constructed systematically by selecting subsets of features), 
wherein a decision tree including the multiples of refined machine learning models at the leaf nodes of the decision tree is built (see ¶[0028]; the ensembling technique constructs a decision tree with multiple trees, which are constructed systematically by selecting subsets of features)  using a given rule according to at least the refined machine learning models' accuracy measurement, coverage of skills, complexity and volatility (see again ¶[0028]; achieve a balance between overfitting an achieving maximum accuracy.  It maintains highest accuracy on training data and improves on generalization accuracy as it grows in complexity).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  AGRAWAL discloses an ensembling technique for constructing multiple decision trees with subsets of features to maintain accuracy as the model grows in complexity.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the ensembling technique as taught by AGRAWAL in the system executing the method of CAI with the motivation to use machine learning to make skills inferences.

Claim 16 (Original)
The combination of CAI, WANG, IGOE, NOVIELLI, and AGRAWAL discloses the method as set forth in claim 15.
CAI further discloses wherein first machine learning model classifies predicted skill scarcity into labeled bins (see ¶[0047]; an article in the event data is classified into pre-defined categories).

Claim 17 (Original)
The combination of CAI, WANG, IGOE, NOVIELLI, and AGRAWAL discloses the method as set forth in claim 15.
CAI further discloses wherein the locality represents a specific industry sector (see ¶[0046]; sort acquired skills by industry and city).

Claim 18 (Original)
The combination of CAI, WANG, IGOE, NOVIELLI, and AGRAWAL discloses the method as set forth in claim 15.
CAI further discloses wherein the locality represents a specific geographic region (see ¶[0046]; sort acquired skills by city).

Claim 19 (Original)
The combination of CAI, WANG, IGOE, NOVIELLI, and AGRAWAL discloses the method as set forth in claim 15.
CAI does not specifically disclose, but IGOE discloses, further comprising: creating a plurality of second training sets by selecting a plurality of subsets of the first training set based on receiving a plurality of local subject matter experts' inputs respectively (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and refining the first machine learning model into a plurality of first machine learning models based on the respective plurality of second training sets (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to CAI in view of US 20180096306 A1 to WANG et al., US 8930204 B1 to IGOE et al., US 20190278870 A1 to NOVIELLI et al., and US 20180113967 A1 to ARAWAL et al. as applied to claims 15 and 19 above, and further in view of US 20130097102 A1 to REVESZ.

Claim 20 (Original)
The combination of CAI, WANG, IGOE, NOVIELLI, and AGRAWAL discloses the method as set forth in claim 19.
The combination of CAI, WANG, IGOE, NOVIELLI, and AGRAWAL does not specifically disclose, but REVESZ discloses, further comprising: generating a graphic visualization for display on a display device, the graphics visualization including at least the refined plurality of first machine learning models positioned on an x-y plane based on a performance accuracy measure associated with each of the refined plurality of first machine learning models (see ¶[0138] and Fig. 9; provide a histogram of accuracy values on a y-axis achieved by learning in the x-axis).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning model that is trained to make skills inferences (see ¶[0039]).  REVESZ discloses a histogram of modeling results with errors on a two-dimensional graph.  It would have been obvious to include the two-dimensional graph as taught by REVESZ in the system executing the method of CAI with the motivation to demonstrate accuracy of a machine learning model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624